Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

	
Status of the claims
Claims 1-10 are currently pending.
Claims 1-10 have been considered on the merits. 


Information Disclosure Statement

Since Foreign Patent Document JP 2018-117567 A is in a foreign language and only the abstract of the publication was submitted in English language, only the abstract of the publication has been considered. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).


Specification

The disclosure is objected to because of the following informalities: use of trademarks in the specification.  
Matrigel® (0019, line 6), Geltrex® (0019, line 6), StemPro™ (0030, lines 7 and 12), X-VIVO™ 10 (0030, line 8), X-VIVO™ 15 (0030, line 8), StemSpan™ H3000 (0030, line 9), StemSpan™ SFEM (0030, line 10), Stemline® II (0030, line 10), StemPro™ hESC SFM (0030, line 12), mTeSR™1 or mTeSR™2 (0030, line 13), MesenPRO RS™ (0030, line 17), Opti-Pro™ (0030, line 20), iCell™ Neural Supplement (0031, pg. 10, lines 1-2). which are trade names or marks used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Aiba, et al. (WO/2019/098256, 2019, machine translation) in view of Bailey, et al. (Journal of Neurochemistry, 2011; Ref. of Record).

With respect to claim 1, Aiba teaches a nerve cell device (cell-containing container) for culturing nerve cells on a cell scaffold (0007), which reduces cell separation and improves cell adhesion (nerve cells adhere to the culture surface of the container) (0009). Aiba teaches using a fiber sheet as a cell scaffold in a cell culture dish or a multi-well plate (cell-containing container) (0014) and further teaches culturing the nerve cell device with the nerve cells using neuronal medium (0026). With respect to claim 2, Aiba teaches using a multi-electrode array (MEA) on the surface of the container, on which cells are seeded and subsequently incubated (0026). With respect to claims 3 and 4, Aiba teaches nerve cells derived from human pluripotent stem cells (0017, 0023). Aiba does not teach an adhesion area between the nerve cells and the culture surface is 0.5 mm2 or more per 80,000 nerve cells or that the concentration of glucose in the medium is 1 g/L or higher. 

Bailey teaches a system that allows the production of large numbers of small, self-organizing neuronal networks from postnatal rodent central nervous system tissue (pg. 1021, left column, third par.). With respect to the limitation in claim 1 of “the concentration of glucose in the medium is 1 g/L or higher”, Bailey teaches using a culture media comprising glucose concentrations of 15.6 mM, 10 mM, and 24 mM specifically when using a multi-electrode array with the cells (pg. 1021, right column, second par.; pg. 1022, left column, third par.; pg. 1022, right column, second par.). Instant claim 1 recites 1g/L or higher of glucose, which is equal to 5.6 mM. Thus, Bailey teaches concentrations of glucose higher than 5.6 mM, which falls within the values comprised in the recitation “or higher” in claim 1. With respect to the limitation in claim 1 of “an adhesion area between the nerve cells and the culture surface is 0.5 mm2 or more per 80,000 nerve cells”, Bailey teaches a cell density of 80,000 cells/mm2 (pg. 1021, right column, first par.). While Bailey teaches the instantly recited cell density and adhesion area, the examiner notes that the limitation of “an adhesion area between the nerve cells and the culture surface is 0.5 mm2 or more per 80,000 nerve cells” does not further limit the claim to a particular structure of the cell-containing container, as it does not determine or affects its structure. Moreover, the adhesion area of cells to the culture surface is a result of practicing the claimed method or using the claimed product. Therefore, the limitation of “an adhesion area between the nerve cells and the culture surface is 0.5 mm2 or more per 80,000 nerve cells” is unpatentable over Aiba in view of Bailey and is rejected under 35 U.S.C. 103.

Accordingly, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the claimed invention to culture nerve cells with a concentration of 1 g/L or higher of glucose because Bailey teaches culturing nerve cells with glucose concentrations higher than the instantly recited value. Furthermore, since Bailey teaches incubating cells on a multi-electrode array with the glucose concentrations described above and successfully performing nerve cell activity analysis, one of ordinary skill in the art would have had a reasonable expectation of success in culturing nerve cells under the instantly recited glucose concentrations. Additionally, the instantly recited values would be within the realm of routine experimentation. Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05 part II A. It would have been obvious to one of ordinary skill in the art at the time Applicants’ invention was made to determine all operable and optimal concentrations of glucose in the medium present in the cell containing container because glucose in cell culture media is an art-recognized, result-effective variable known to affect the desired cell culture and which is dependent on the cell type and expected results, which would have been optimized in the art to provide the desired level of protection. 	

With respect to claims 5, 6 and 8, Aiba teaches a method of making and using a nerve cell device for improving cell adhesion and reducing cell separation (0009). Aiba teaches that the nerve cell device containing nerve cells is brought into contact with a multi-electrode array (MEA) and that the cells and the electrodes of the multi-electrode array are brought into contact with each other (0026) and are incubated with cell culture medium under culture conditions for 4 to 6 weeks (30 days or longer) (0026). With respect to claim 7, Aiba teaches that the cells are maintained in a uniformly spread state and are hardly separated from the cell culture surface (adhere to the culture surface) (0018, 0025). Aiba does not teach the limitation in claim 7 of “an adhesion area between the nerve cells and the culture surface is 3 mm2 or more per 80,000 nerve cells”. However, Bailey teaches a cell density of 80,000 cells/mm2 (pg. 1021, right column, first par.). While Bailey teaches the instantly recited cell density and adhesion area, the examiner notes that the limitation of “an adhesion area between the nerve cells and the culture surface is 3 mm2 or more per 80,000 nerve cells” does not further limit the claim to a particular structure of the cell-containing container, as it does not determine or affects its structure. Moreover, the adhesion area of cells to the culture surface is a result of practicing the claimed method or using the claimed product. Therefore, the limitation of “an adhesion area between the nerve cells and the culture surface is 3 mm2 or more per 80,000 nerve cells” is unpatentable over Aiba in view of Bailey and is rejected under 35 U.S.C. 103. With respect to claims 9 and 10, Aiba teaches that the nerve cells are derived from human pluripotent stem cells (0017, 0023).

Even though Aiba teaches culturing the nerve cell device for several weeks, Aiba does not explicitly teach the limitation of “while replacing the medium at a predetermined timing” in claim 5. However, Bailey teaches replacing the culture media twice a week (pg. 1021, right column, second par.). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the claimed invention was made to replace the medium at a predetermined timing since Bailey teaches replacing the culture media, which suggests this is an important step in cell cultures. Moreover, it was known in the art at the effective filing date of the claimed invention that it is essential to replace nutrients and other supplements that deplete during cell growth and to maintain healthy culture conditions over time. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.

Aiba also fails to teach the limitation in claim 5 of “a concentration of glucose in the medium is maintained at 1 g/L or higher for a predetermined period”. However, Bailey teaches using a culture media comprising glucose concentrations of 15.6 mM, 10 mM, and 24 mM specifically when using a multi-electrode array with the cells (pg. 1021, right column, second par.; pg. 1022, left column, third par.; pg. 1022, right column, second par.). Instant claim 5 recites 1g/L or higher of glucose, which is equal to 5.6 mM. Thus, Bailey teaches concentrations of glucose higher than the instantly recited 5.6 mM (1 g/L), which falls within the values comprised in the recitation “or higher” in claim 1. Bailey further teaches culturing cells with the glucose concentrations described above for 21 days (pg. 1021, right column, first par.), reading on the limitation of “wherein a concentration of glucose in the medium is maintained at 1 g/L or higher for a predetermined period”.  
Accordingly, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the claimed invention to culture nerve cells with a concentration of 1 g/L or higher of glucose because Bailey teaches culturing nerve cells with glucose concentrations higher than the instantly recited value. Furthermore, since Bailey teaches incubating cells on a multi-electrode array with the glucose concentrations described above and successfully performing nerve cell activity analysis, one of ordinary skill in the art would have had a reasonable expectation of success in culturing nerve cells under the instantly recited glucose concentrations. Additionally, the instantly recited values would be within the realm of routine experimentation. Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05 part II A. It would have been obvious to one of ordinary skill in the art at the time Applicants’ invention was made to determine all operable and optimal concentrations of glucose in the medium present in the cell containing container because glucose in cell culture media is an art-recognized, result-effective variable known to affect the desired cell culture and which is dependent on the cell type and expected results, which would have been optimized in the art to provide the desired level of protection. 	

Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.



Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5 and 7-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-6 of copending Application No. 17/327,872 in view of Aiba, et al. (WO/2019/098256, 2019, machine translation) and further in view of Bailey, et al. (Journal of Neurochemistry, 2011). This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims encompass those of the copending application. In addition, both claim a cell-containing container and methods for producing a cell-containing container. The limitation of “a cell-containing container comprising nerve cells and a medium” of instant claims 1 and 5 is recited by claim 5 of copending Application No. 17/327,872. The limitation of “wherein the nerve cells adhere to a culture surface of the cell-containing container” of instant claims 1 and 7 is recited by claims 1, 4 and 5 of copending Application No. 17/327,872. The limitation of “an adhesion area between the nerve cells and the culture surface is 0.5 mm2 or more per 80,000 nerve cells” of instant claim 1 is recited by claim 5 of copending Application No. 17/327,872. While instant claims 1 and 5 recite a concentration of glucose in the medium is 1 g/L or higher but copending Application No. 17/327,872 doesn’t recite glucose concentrations in the medium, it would have been obvious for a person of ordinary skill in the art at the effective filing date of the claimed invention to combine the teachings of Aiba and Bailey to culture nerve cells with a concentration of 1 g/L or higher of glucose. because Aiba teaches a similar nerve cell device comprising nerve cells, a medium and multi-electrode arrays without disclosing glucose concentrations, and Bailey teaches culturing nerve cells with glucose concentrations higher than the instantly recited value (refer to the 35 USC § 103 Claim Rejections above for detailed teachings of Aiba and Bailey). Furthermore, since Bailey teaches incubating cells on a multi-electrode array with the glucose concentrations described above and successfully performing nerve cell activity analysis, one of ordinary skill in the art would have had a reasonable expectation of success in culturing nerve cells under the instantly recited glucose concentrations. 
The limitation of “an electrode array is placed on the culture surface” of instant claims 2 and 8 is recited by claims 1, 4 and 6 of copending Application No. 17/327,872. The limitation of “wherein the nerve cells are derived from stem cells” of instant claims 3 and 9 is recited by claims 1 and 4 of copending Application No. 17/327,872. The limitation of “incubating a container including nerve cells and a medium” of instant claim 5 is recited by claim 1 of copending Application No. 17/327,872. The limitation of “while replacing the medium at a predetermined timing” of instant claim 5 is not recited by copending Application No. 17/327,872. Aiba teaches culturing the nerve cell device for several weeks, but does not explicitly teach the replacing the medium at a predetermined timing. However, Bailey teaches replacing the culture media twice a week (pg. 1021, right column, second par.). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the claimed invention was made to replace the medium at a predetermined timing since Bailey teaches replacing the culture media, which suggests this is an important step in cell cultures. Moreover, it was known in the art at the effective filing date of the claimed invention that it is essential to replace nutrients and other supplements that deplete during cell growth and to maintain healthy culture conditions over time.

The limitation of “an adhesion area between the nerve cells and the culture surface is 3 mm2 or more per 80,000 nerve cells” of instant claim 7 is recited by claim 5 of copending Application No. 17/327,872. While claim 7 of the instant application recites 3 mm2 or more per 80,000 total cells and claim 5 of copending Application No. 17/327,872 recites 3 mm2 or more per 80,000 total cells, the instantly recited values would be within the realm of routine experimentation. It would have been obvious to one of ordinary skill in the art at the time Applicants’ invention was made to determine all operable and optimal adhesion areas of neurons and astrocytes present during the seeding process because the adhesion area of cells to the culture surface is a result of practicing the claimed method or using the claimed product, which would have been optimized in the art to provide the desired level of protection.


Conclusion

No claims are allowed. 

Examiner Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYTEE M CONTES DE JESUS whose telephone number is (571)272-1493. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYTEE MARIE CONTES DE JESUS/            Examiner, Art Unit 1632                                                                                                                                                                                            
/EMILY A CORDAS/
Primary Examiner, Art Unit 1632